Treating the application in this case as a motion for leave to file a petition for an original writ -of habeas corpus, leave to file is denied.
The Chief Justice, Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. Justice Burton are of the opinion that there is want of jurisdiction.
U, S. Constitution, Article HI, § 2, Clause 2; see Ex parte Betz and companion cases, all 329 U. S. 672 (1946); Milch v. *954United States, 332 U. S. 789 (1947); Brandt v. United States, 333 U. S. 836 (1948); In re Eichel; 333 U. S. 865 (1948); Everett v. Truman, 334 U. S. 824 (1948).
Mr. Justice Black, Mr. Justice Douglas, Mr. Justice Murphy,- and Mr. Justice Rutledge are of the opinion that argument should be heard on the motion for léave to file the petition in order to settle what remedy, if any, the petitioner has.
Mr. Justice Jackson took no part in the consideration or decision of this application.